DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-13 and 16-19, drawn to a housing assembly for a turbocharger.
Group II, claim(s) 14-15, drawn to a method for fixing multiple connections to a housing.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a housing (3) which has at least a first and a second connection opening (the opening at 4) and one second connection opening (the opening at 5), and a first connecting piece (15) with a first flange (10) and a second connecting piece (16) with a second flange (11), wherein the housing has a projection (14) with an overhang (the overhang portion of 14 as mentioned in para. [0048]), and wherein the first flange and the second flange are configured in such a way and arranged with respect to one another that a turning of the first flange is prevented by the second flange (para. [0049]), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Sailer et al. (US 2019/0368506) as detailed above. 
During a telephone conversation with Stephan Pendorf on 5/23/2022 a provisional election was made without traverse to prosecute the invention of Group 1, claims 1-13 and 16-19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 14 and 15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation of “a housing which has at least a first and a second connection opening and one second connection opening” is indefinite.  This limitation is indefinite because the Applicant is introducing a second connection opening twice and it is not clear if the Applicant is intending to claim two separate second connection openings or reference the same connection opening.  Please amend the claim accordingly.
Regarding claim 6, the limitation of “wherein the first connecting piece and the first flange are configured in such a way that the first connecting piece may be turned by at least 15° after it was inserted into the first connection opening” is indefinite.  It is not clear if this limitation is requiring the claimed apparatus to be able to be turned by at least 15° after it was inserted into the first connection opening or not because the Applicant has claimed this limitation in an optional manner.  See MPEP 2173.05(h) for more details.  The Examiner recommends amending the term “may be turned” to recite  --is capable of being turned--.
Regarding claim 12, the limitation of “wherein at least parts of the second flange and the third flange overlap, such that the third connecting piece may be fixed on the housing together with the second connecting piece” is indefinite for the same reason as applied to claim 6 above.  Please amend the claim accordingly.
Regarding claim 19, the limitation of “wherein the first connecting piece and the first flange are configured in such a way that the first connecting piece may be turned by at least 90° after it was inserted into the first connection opening” is indefinite for the same reason as applied to claim 6 above.  Please amend the claim accordingly.
Claims not specifically referenced are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-13, 16, 17 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sailer et al. (US 2019/0368506, hereafter “Sailer”).
	Regarding claim 1, Sailer discloses a housing assembly for a turbocharger (Figs. 1-2), comprising a housing (3) which has at least a first and a second connection opening (as best understood, the opening at 4) and one second connection opening (the opening at 5), and a first connecting piece (15) with a first flange (10) and a second connecting piece (16) with a second flange (11), wherein the first connecting piece is connected to the first connection opening and the second connecting piece is connected to the second connection opening (Fig. 2), wherein the housing has a projection (14) with an overhang (the overhang portion of 14 as mentioned in para. [0048]), wherein a locking part (the portion of 10 which is directly engaged with the overhang at 14) of the first flange is arranged in locking engagement with the overhang (Fig. 2), and wherein the first flange and the second flange are configured in such a way and arranged with respect to one another that a turning of the first flange is prevented by the second flange (para. [0049]).
	Regarding claim 2, Sailer further discloses the housing assembly according to claim 1, wherein the second flange is fixedly connected to housing. (see how 11 is fixed to the housing via 13 as mentioned in para. [0048])
Regarding claim 3, Sailer further discloses the housing assembly according to claim 1, wherein the first connecting piece and the second connecting piece respectively comprise a tubular unit (as shown in Figs. 1-2), and wherein the tubular units extend through the respective flange into the corresponding first and second connection openings. (Figs. 1-2; para. [0009] - [0017] and [0032] - [0033])
Regarding claim 5, Sailer further discloses the housing assembly according to claim 1, wherein the first connecting piece and the first flange are configured in such a way that the first connecting piece is inserted into the first connection opening during the mounting of the housing assembly and is subsequently turned so that the locking part of the first flange is rotated under the overhang. (Figs. 1-2; para. [0032] - [0033])
Regarding claim 6, Sailer further discloses the housing assembly according to claim 5, wherein the first connecting piece and the first flange are configured in such a way that the first connecting piece may be turned by at least 15° after it was inserted into the first connection opening. (para. [0021])
Regarding claim 7, Sailer further discloses the housing assembly according to claim 1, wherein the first flange has an asymmetrical shape. (para. [0021])
Regarding claim 8, Sailer further discloses the housing assembly according to claim 1, wherein the first flange has concave and convex regions along its periphery. (as shown best in Fig. 2; para. [0021])
Regarding claim 9, Sailer further discloses the housing assembly according to claim 1, wherein the first flange and the second flange have functionally corresponding geometries in lateral regions contacting one another. (para. [0049]; Fig. 2)
Regarding claim 10, Sailer further discloses the housing assembly according to claim 9, wherein the first flange is concave in a lateral region contacting the second flange, and the second flange is convex in a lateral region contacting the first flange, or wherein the first flange is convex in a lateral region contacting the second flange, and wherein the second flange is concave in a lateral region contacting the first flange. (Fig. 2; see how the first flange is concave in a lateral region contacting the second flange, and the second flange is convex in a lateral region contacting the first flange)
Regarding claim 11, Sailer further discloses the housing assembly according to claim 1, wherein the housing has a third connection opening (the opening at 6) and a third connecting piece (6) with a third flange (12).
Regarding claim 12, Sailer further discloses the housing assembly according to claim 11, wherein at least parts of the second flange and the third flange overlap, such that the third connecting piece may be fixed on the housing together with the second connecting piece. (para. [0048]; Fig. 2)
Regarding claim 13, Sailer further discloses the housing assembly according to claim 12, wherein a borehole (the borehole through both of the second and third flanges that 13 goes through) is provided in each of the overlapping parts of the second flange and the third flange, through which borehole a screw (13) extends and fixes the third connecting piece on the housing together with the second connecting piece. (para. [0048]; Fig. 2)
Regarding claim 16, Sailer further discloses the housing assembly according to claim 1, wherein the second flange is fixed on the housing via a screw connection. (para. [0048]; see how 11 is secured to the housing via 13)
Regarding claim 17, Sailer further discloses the housing assembly according to claim 1, wherein the first connecting piece and the second connecting piece respectively comprise a tubular unit (as shown in Figs. 1-2), and wherein the tubular units extend through the respective flange into the corresponding first and second connection openings, wherein the tubular units each comprise at least one part of a supply line and a connection sleeve. (Figs. 1-2; para. [0009] - [0017], [0032] - [0033] and [0050])
Regarding claim 19, Sailer further discloses the housing assembly according to claim 5, wherein the first connecting piece and the first flange are configured in such a way that the first connecting piece may be turned by at least 90° after it was inserted into the first connection opening. (para. [0021])

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sailer in view of An et al. (US 2010/0126016, hereafter “An”).
Regarding claim 4, Sailer discloses all of the limitations of claim 1, as applied above, but fails to disclose a seal.
An teaches a housing assembly wherein a seal (216) is arranged in the respective connection openings between the connecting pieces and the housing wall. (Fig. 6; para. [0043], [0055], [0068])
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the connection between the opening and the respective connecting pieces of Sailer to include an o-ring seal as taught by An in order to ensure that the connection is properly sealed. (para. [0043], [0055], [0068])
Regarding claim 18, Sailer discloses all of the limitations of claim 1, but fails to disclose an o-ring.
An teaches a housing assembly wherein a seal (216) is arranged in the respective connection openings between the connecting pieces and the housing wall, wherein the seal is an O-ring. (Fig. 6; para. [0043], [0055], [0068])
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the connection between the opening and the respective connecting pieces of Sailer to include an o-ring seal as taught by An in order to ensure that the connection is properly sealed. (para. [0043], [0055], [0068])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J GRAY whose telephone number is (571)270-0544. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571 272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J GRAY/Primary Examiner, Art Unit 3753